Opinion of the court by
CHIEF JUSTICE FAYNTER —
Affirming.
. At the death of Thomas Stone, he owned a large boundary of land in Spencer county, Ky. In a proceeding it w7as partitioned in 1874. Lot No. 1 was assigned to Thomas Stone, lot No. 2 to Martha E. Stone, lot No. 3 to Annie Stone, lot No. 4 to Jaimes B. Stone, and lot No. 5 to Sarah A. Lewis. The location of the several lots mentioned is shown by the following map:



The map also shows the location of the turnpike through the tract of land. The heavy lines designate the location of passways over the land which were used by the decedent in his lifetime, and which were in use at the time the parcels were assigned to the parties named. It will be *563observed tbavt there is no outlet from lot No. 4 to the turnpike except over the passway through lots Nos. 1 and 2, and that there is no outlet from lot No. 3 to the turnpike except over the passway of lot No. 3 to the point where it intersects the passway over lots Nos. 1 and 2, thence over the passway to the turnpike. No one can believe for a moment that the commissioners who partitioned the land would have assigned the lots to the parties named unless they supposed that the passways then in use would be enjoyed as had been previously done. In 1877 Annie ■Stone conveyed lot No. 3 to Mrs. Lewis without making any reference to the passway. Subsequently, Mrs. Lewis, by deed of general warranty, conveyed the western part of lot No. 3 to W. H. Stone, in which deed no reference was made to the passway. Afterwards she conveyed the eastern part to Martha E. Cox, the mother of the appellees. W. H. Stone acquired title to lot No. 2 and also lot No. 1, and that part of lot No. 3 which Mrs. Lewis had conveyed to him. By proceedings in court, the interest of YY. II. Stone in the lots motioned was sold, when the appellant became the purchaser. He now denies the right of the appellees to use the passways designated on the plat running through lot No. 3 to the turnpike. From the time the land was partitioned until the appellant became the purchaser of the lots designated, the passways have been used by the persons owning the lands, an outlet to which is afforded by the passways.' The appellees claim that, if they do not have the right to use the passways otherwise, they have acquired the right to do so by prescription. From our view of the law, it is unnecessary to discuss that feature of the case. If the defendant, James Stone, had conveyed to James B. Stone lot No. 4, Martha E. Stone lot No. .2, and Annie Stone lot No. 3, the grant of the use of *564the passway would have been implied, although no mention had been made of it in the deed. The use and necessity of the passway would have been apparent. When the deeds of partition were made, although no reference to the passway was made therein, still the grant to the use of the passways was implied. Of course, no easement would have existed so long as the decedent owned the land,. ,as there was a unity of ownership, and he might have at any time rearranged the several parts of his farm and discontinued the use of the passways; but, when there was a severance by the partition proceeding, the easements were created corresponding to the benefits and burdens mutually existing at the time of the partition. Washb. Easem. p'. 81, says: “It may be considered as settled in the United States that, on the 'conveyance of one of several parcels of land belonging to the same owner, there is an implied grant or reservation, as the case may be, of all apparent and continuous easements or incidents of property which have been created or used by him during the unity of possession, though they could then have had no legal existence apart from his general ownership.” This court has quoted with approval Lampman v. Milks, 21 N. Y., 505, wherein it is said: “The rule of the common law on this subject is well settled. The principle is that where the owner of two tenements sells one of them, or the owner of an entire estate sells a portion, the purchaser takes the tenement, or portion sold, with all the benefits and burdens which appear at the time of the sale to belong to it, as between it and the property which the vendor retains. This is one of the recognized modes by which an easement or servitude is created. No easement exists so long as there is a unity of ownership, because the own*565er of the whole may at any time rearrange the qualities tof the several parts. But the moment a severance occurs, by the sale of a part, the right, of the owner to- redistribute the properties of the respective portions ceases,, and easements or servitudes are created, corresponding to the benefits and burdens mutually existing at the time of the sale. This is not a rule for the benefit of purchasers only, but is entirely reciprocal. Hence,, if, instead of a benefit conferred, a burden has been imposed, upon the portion sold, the purchaser, provided the marks of this burden are open and visible-, takes tbe property with the servitude upon it. The parties are presumed to contract with reference to the condition of the property at the time of the sale, and neither has a right, by altering arrangements-then openly existing, to change materially the relative value of the respective parts.” The passway in this case was visible and in use at the time W. H. Stone purchased from Mrs. Lewis the western part of lot No. 3. At the-sale at which appellant purchased the land he was notified that the right to use the passway was- claimed by ap~ pelles. The rule announced by the- authorities quoted is reciprocal. Where a burden has been imposed upon the-portion sold, the purchaser takes it with the servitude upon it. The parties are presumed to contract in reference to the condition of the property at the time of the sale. When W. H. Stone purchased the western half of lot No. 3, he took it with the passway upon it, with the right in Mrs. Lewis to enjoy it in connection with the part of lot No. 3 which she at that time retained, and subsequently sold to the mother of the appellees. In our opinion the court below properly decided that the appelleeswere entitled to the use of-the passways. The conclusion. *566which we have reached is supported by Irvine v. McCreary (Ky.) 56 S. W., 966, (22 Ky. L. R., 169) and Lebus v. Boston (Ky.), 51 S. W., 609, (21 Ky. L. R., 411). The judgment is affirmed.
Petition for rehearing by appellant overruled.